Citation Nr: 0012396	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-19 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to a compensable rating for the service-connected 
chronic sinusitis.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the RO.  



REMAND

VA regulations require that, for the application of the 
rating schedule, accurate and fully descriptive medical 
examinations are required, with an emphasis upon the 
limitation of activity imposed by the disability.  38 C.F.R. 
§§ 4.1 (1999).  Therefore, it is essential, both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.  Id.  
Medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where medical reports do not contain sufficient 
detail, the report must be returned for evaluation purposes.  
38 C.F.R. § 4.2.  

Here, the record indicates that the veteran's outpatient 
treatment report from May 1997 was not associated with the 
veteran's claims folder until after the most recent VA 
medical examination.  Therefore, that examination did not 
include a review of the veteran's complete record as part of 
the examination process as required by 38 C.F.R. § 4.1.  

The record also suggests that the veteran has received 
additional VA treatment for his service-connected chronic 
sinusitis.  The May 1997 VA outpatient treatment record, 
characterized as follow-up treatment regarding sinus 
problems, referred to VA treatment approximately three weeks 
earlier and suggested that the medications prescribed at that 
time had been ineffective.  The treatment record also 
recommended an allergy consultation and follow up treatment 
after six months.  

Further, a March 1998 RO report of contact noted that the 
veteran indicated that he was still being treated for 
sinusitis at a VA Medical Center.  Also, reports of VA x-ray 
studies of the veteran's sinuses, referred to in an April 
1998 VA report of medical examination, are not associated 
with the claims folder.  VA medical records concerning 
treatment prior to a Board decision are constructively deemed 
to be before the Board.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The most recent VA medical examination was conducted in April 
1998.  The report of examination noted that x-ray studies 
showed findings of chronic maxillary sinusitis and included 
conclusions of allergic rhinitis, post-nasal drip and 
recurrent bronchitis and pneumonia.  The report noted, under 
medical history, that the veteran had experienced recurrent 
symptoms of headaches, teary eyes and nasal drainage since 
service and produced phlegm daily.  The report also noted 
that the veteran had "been treated with antibiotics for 
sinusitis on a few occasions."  Upon medical examination, 
the report noted findings of ear canals impacted with 
cerumen, slightly boggy and reddened nasal turbinates, no 
current nasal obstruction and no tenderness to palpation of 
the frontal or maxillary sinuses.  

A March 1991 private medical statement noted that the veteran 
had treated "for 25 years for numerous bouts of bronchitis 
and sinusitis."  The statement also noted that the veteran 
had been "treated at least 4 times per year for sinusitis 
and bronchitis."  

Here, the record indicates that all relevant VA medical 
records might not have been associated with the claims 
folder.  Additionally, the VA medical evidence does not 
clearly address the appropriate schedular criteria.  The 
evidence must clearly correlate to the appropriate schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Therefore, the veteran's claim must be remanded for further 
development of the record.  The RO should obtain a new 
medical examination which specifically address the rating 
criteria necessary for complete evaluation of the veteran's 
claim under the appropriate diagnostic code.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
chronic sinusitis.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include all records of VA 
treatment.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
chronic sinusitis.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner, and the examiner should 
report whether the claims folder was 
indeed available and reviewed.  The 
examiner should complete a full medical 
history, as obtained from the record and 
from the veteran, regarding this 
disability.  The examiner should indicate 
the specific number of incapacitating and 
non-incapacitating annual episodes of 
sinusitis.  Regarding any incapacitating 
episodes noted, the examiner should 
indicate whether the use of antibiotics 
was required, and if so, the duration of 
that treatment.  For any non-
incapacitating episodes of sinusitis 
noted, the examiner should indicate 
whether the episodes were characterized 
by headaches, pain, purulent discharge or 
crusting.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence.  If the issue 
remains denied, the veteran and his 
representative should be furnished with 
an appropriate Supplemental Statement of 
the Case and be given an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


